DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       NATHANIEL STEPHENS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1570

                           [January 18, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventh Judicial Circuit, Broward County; Michael A. Usan, Judge;
L.T. Case No. 05-16675 CF10A.

   Nathaniel Stephens, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.